EXHIBIT 10.3

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT dated as of January 21, 2005
between Digitas Inc., a Delaware corporation (the “Company”), and Brian Roberts
(the “Executive”).

 

WHEREAS, the Executive is currently employed as a senior executive of the
Company, whose parent is Digitas Inc., a Delaware corporation, under an
Employment Agreement dated June 22, 2001 (the “Agreement”); and

 

WHEREAS, the Board of Directors of the Company has authorized certain severance
provisions in respect of senior executives of the Company, and the parties
hereto consider it appropriate that the Agreement be amended to reflect such
provisions;

 

NOW, THEREFORE, the Company and the Executive agree to the following amendment
to the Agreement. Defined terms used in this Amendment shall have the same
meanings as in the Agreement.

 

1.    Section 6(f) of the Agreement is amended to include the following sections
following subsection (ii):

 

“(iii)    The Company shall pay the Executive a lump sum amount equal to the
average of the annual bonuses paid to the Executive for the three years
immediately preceding the year of the Date of Termination. If no bonus was paid
to the Executive for the year immediately preceding the year of the Date of
Termination, the Bonus Amount shall be calculated at 30% of Base Salary.

 

(iv)    Restricted stock previously granted to the Executive shall become vested
immediately.”

 

IN WITNESS WHEREOF, the Executive and Company have executed this Amendment as of
the date set forth above.

 

EXECUTIVE /s/ Brian Roberts

Brian Roberts

 

 

DIGITAS INC. /s/ Anne Drapeau Anne Drapeau, Chief People Officer